Case 1:20-cv-00183-SPB-RAL Document 21 Filed 08/17/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

EMANUEL MILLER, )
Plaintiff, )
/) C.A. No. 20-183 Erie

)

v. ) District Judge Susan Paradise Baxter

) Magistrate Judge Richard A. Lanzillo
SCI GREENE, et al., )
Defendants. )

MEMORANDUM ORDER

 

Plaintiff Emanuel Miller, an inmate incarcerated at the State Correctional Institution at
Greene in Waynesburg, Pennsylvania (“SCI-Greene”), initiated this civil rights action on July 7,
2020, by filing a motion to proceed in forma pauperis (“iffp motion”), accompanied by apro se
complaint against two Defendants: SCI-Greene and Erie County Court of Common Pleas. This
matter was referred to United States Magistrate Judge Richard A. Lanzillo for report and
recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and Rules
213 and 72.1.4 of the Local Rules for Magistrates.

On September 3, 2020, Judge Lanzillo issued an Order advising the Court that his
complaint was defective because it failed to include a factual narrative supporting his claims and
neither of the two named Defendants were amenable to suit under 42 U.S.C. § 1983; yet, rather
than recommending dismissal of the complaint pursuant to 28 U.S.C. 1915(e), Judge Lanzillo
granted Plaintiff the right to amend his complaint [ECF No. 3]. In response, Plaintiff filed several
documents that the Magistrate Judge construed together as an amended complaint [ECF No. 11],

which identifies six new Defendants: Officer Victory of the Erie Police Department (“Victory”);
Case 1:20-cv-00183-SPB-RAL Document 21 Filed 08/17/21 Page 2 of 3

Erie County Prison Warden Kevin Sutter (“Sutter”); defense counsel Kadida Wadeeah Horton
(“Horton”); District Attorney John Doe (“Doe”); and SCl-Greene Superintendents Zaken
(“Zaken”) and Capozza (Capozza”).

Plaintiff claims that Defendant Victory arrested him without probable cause, resulting in
his illegal confinement, which, in turn, led to malicious prosecution by Defendant Doe and
illegal incarceration by Defendants Sutter, Zaken and Capozza (ECF No. 11, at §f 2-5). In
addition, Plaintiff alleges that Defendant Horton allowed the prosecution to take place despite
knowing it was illegal because she was “on her way to becoming a district attorney” (Id. at § 3).

On July 23, 2021, Judge Lanzillo issued a Report and Recommendation (“R&R”)
recommending the dismissal of: (i) all claims against Defendant Horton, because she is not a
state actor amenable to suit under 42 U.S.C. § 1983, (ii) all claims against Defendants Sutter,
Zaken, and Capozza due to their lack of personal involvement in the complained-of misconduct,
and (iii) Plaintiffs request that he be “set free with all charges dropped and erased from [his]
record” be dismissed because such relief is only available in a habeas corpus proceeding [ECF
No. 17]. Plaintiff has since filed timely objections to the R&R [ECF No. 19]; however, they fail
to raise any argument that has not already been raised or gleaned from his amended complaint.

Thus, after de novo review of the complaint and documents in this case, together with the
report and recommendation and objections thereto, the following order is entered:

AND NOW, this 17" day of August, 2021;
IT IS HEREBY ORDERED that: Plaintiffs claims against Defendant Horton are
DISMISSED, with prejudice, as said Defendant is not a state actor amenable to suit under

Section 1983; Plaintiff’s claims against Defendants Sutter, Zaken, and Capozza are DISMISSED
Case 1:20-cv-00183-SPB-RAL Document 21 Filed 08/17/21 Page 3 of 3

due to their lack of personal involvement in the complained-of misconduct; and Plaintiff's
request to be released from custody is DISMISSED because such relief is not available in an
action under Section 1983. The report and recommendation of Magistrate Judge Lanzillo, issued
July 23, 2021 [ECE No. 17], is adopted as the opinion of the court. The Clerk is directed to

terminate Defendants Horton, Sutter, Zaken, and Capozza from this case.

SUSAN PARADISE BAXTER
United States District Judge

 
    

cc: The Honorable Richard A. Lanzillo
U.S. Magistrate Judge

all parties of record
